Citation Nr: 1228398	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-35 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and November 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2012, and the transcript is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to higher initial disability evaluation for bilateral hearing and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonably doubt in his favor, the Veteran's PTSD with a major depressive disorder, had its onset in service.  




CONCLUSION OF LAW

Service connection for PTSD with a major depressive disorder is warranted.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board granted the service connection claim for an acquired psychiatric disorder, representing a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to assist and notify is necessary.  

The Veteran presently seeks service connection for an acquired psychiatric disorder.  Specifically, the Veteran maintains that his current psychiatric symptoms are related to dangers associated with his in-service duties and in-service personal assault(s), and that such symptoms have persisted since his separation from service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304.

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The evidence of record sufficiently reflects the Veteran's diagnosis of PTSD with a major depressive disorder.  See "Multi-axis Diagnosis," VA Hospital Record, Oct. 8, 2010.  Moreover, given various medical professionals have considered the Veteran's continued account of symptomatology, relevant medical evidence and appropriate examination findings and only provided consistent or identical diagnosis, the Board finds that PTSD with a major depressive disorder (PTSD) most accurately reflects the appropriate diagnosis of the Veteran's condition throughout period under review.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Veteran has provided a competent and credible account of his in-service personal assault stressor(s) and psychiatric symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  Service department records confirm the Veteran's military occupational specialty (MOS) as heavy weapons infantryman and his duties as a personal driver, which tends to corroborate the circumstances and situations surrounding his account of in-service personal assault(s).  Further, he has provided a generally consistent account as to these matters, to include solely for the purpose of seeking medical treatment.  The lay statements of record, including those of his spouse, co-workers and former employer, respectively dated in April 2009, provide independent accounts that tend to corroborate the Veteran's report of psychiatric symptomatology.  Additionally, given the Board finds the Veteran's demeanor at his April 2012 hearing, including the candor of his responses and demonstrated emotion, provides highly probative evidence as to his credibility on these matters.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding, that "[i]n the case of oral testimony, a hearing officer may properly consider the demeanor of the witness.").  These factors together make the Veteran's statements as to in-service traumas and psychiatric symptomatology competent, credible and highly probative. See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

A September 2009 RO memorandum indicates a formal finding of lack of information to corroborate the Veteran's claimed in-service stressors but his claimed stressors are at least in part based on in-service personal assault(s) and the opinion of a medical professional may serve as an alternative method of corroborating his account.  See 38 C.F.R. § 3.304(f)(5); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Significantly, VA psychiatric treatment records dated in April 2009, September 2009 and November 2009 provide highly probative medical evidence corroborating the Veteran's account of in-service personal assaults, given the VA psychologists documentation of the claimed stressor(s), consideration of relevant medical evidence and examination findings, and an general familiarity treating the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Similarly, VA psychiatric hospitalization records December 2008, April 2009 and October 2010, also reflect the at least arguable assessment of VA medical professionals that the Veteran's claimed in-service personal assaults served as a basis for his diagnosis of PTSD.  Accordingly, the Board finds the medical evidence of record to sufficient corroborate the Veteran's account of in-service personal assault(s) and relate his diagnosis of PTSD, at least in part, to the occurrence(s).  

In sum, the Veteran has provided a competent account of psychiatric symptomatology and in-service stressors.  The medical evidence of record sufficiently corroborates his account of in-service personal assault(s) and relates the Veteran's diagnosis of PTSD, at least in part, to the corroborated stressor(s).  The criteria to establish service connection for PTSD have been met and the claim is granted. 


ORDER

Service connection for PTSD with a major depressive disorder is granted.


REMAND

While presently not eligible for schedular TDIU consideration, the evidence of record, including respective April 2009 statements from his former employer and a VA physician, suggests the Veteran's service connected disabilities may impact, in fact, render him unable to secure and follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (2011).  Further, at the time of the examination, the examiner was not afforded the benefit of rendering an employability opinion based on all the Veteran's service-connected disabilities, including the PTSD with a major depressive disorder granted herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  In sum, the September 2009 VA examination does not provide adequate information for the Board to render any opinion and to whether service-connected disabilities preclude the Veteran from obtaining and maintaining substantially gainful employment and must be supplemented to allow a fully informed evaluation of the Veteran's TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Further, the record indicates that the Veteran receives regular treatment related to his service connected disabilities; however, aside from a November 2009 record submitted by the Veteran, no VA treatment records dated since February 2010 have not been associated with the claims folder and are not available via the Virtual VA system.  Further, while not definitive, the record suggests the Veteran also receives regular private treatment but the record does not reflect sufficient attempt to obtain reasonably identified private treatment records.  Under the law VA must attempt to obtain these records, and the Board is also required to remand the permit the RO to make additional attempts in this regard.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

As has been previously stated the Veteran is not presently eligible for schedular TDIU consideration under 38 C.F.R. § 4.16(a) (2011) but the RO has yet to implement the herein grant of service connection for PTSD with a major depressive disorder and such action may impact the Veteran's TDIU claim.  As such, the matters are inextricably intertwined, rendering any adjudication of the TDIU claim premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  For this reason as well, the TDIU appeal must be remanded to await implementation of the grant of service connection for PTSD with a major depressive disorder.  

In a February 2008 rating action, the RO granted the Veteran's service connection claim for bilateral hearing loss and assigned an initial non-compensation disability evaluation.  In an October 2008 statement, the Veteran clearly expressed disagreement with the initially assigned disability evaluation.  Contrary to the statements contained in an October 2008 correspondence to the Veteran, VA regulations do not mandate such statement contain the Veteran's signature to constitute a valid notice of disagreement (NOD) and the Board accepts the October 2008 statement as a timely NOD with respect to the initial disability evaluation assigned for his bilateral hearing loss.  See 38 C.F.R. § 20.201 (2011).  Although November 2009 rating action addressed the matter, albeit not as an initial disability evaluation, the maximum benefit permitted by law was not granted and the matter remains pending in appellate status.  To date however, the RO has not issued the Veteran a SOC with respect to this matter.  Under the circumstances, the Board is without discretion and is obligation to remand the matter to the RO for issuance of an SOC.  See 38 C.F.R. § 19.9(c) (2011).  See also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals with first-hand knowledge, and/or who were contemporaneously informed of his psychiatric, audiological impairment and tinnitus symptomatology, including the impact of these symptoms on his employability.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any psychiatric or audiological impairment/tinnitus treatment or hospitalization, including the private Dr. D. Shumaier and Associates private facility, since service connection for the respective conditions became effective.  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder. 

3.  The RO must obtain all outstanding psychiatric and audiological VA treatment and/or hospitalization records, since November 2009.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  After the aforementioned development has been completed, schedule the Veteran for appropriate VA examination related to his TDIU claim.  The claims folder should be made available to and reviewed by the examiner.  The examiners should record the full history of the disorder, including the Veteran's respectively service-connected disabilities, including his account of symptomatology.  

Thereafter, the examiner should opine as to both the likelihood that (I) any one service connected disability and (II) the aggregate of service-connected disabilities, without taking into account his age, preclude the Veteran from obtaining or maintaining gainful employment (consistent with his education and occupational experience).  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  All provided opinions should be supported by a clearly stated rationale.  

All necessary tests and/or studies should be condition and reported in detail in the provided examination report.  

5.  The RO must implement the grant of service connection for PTSD with a major depressive disorder.  Also, issue the Veteran a statement of the case (SOC) with respect to a claim seeking entitlement to an initial compensable disability evaluation for bilateral hearing loss.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of this issue.  All adjudications and notifications should be associated with the claims folder.  

6.  Then, readjudicate the present appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


